AlleN, J.
The plaintiff, upon his. own admissions, entered upon the land he rented to the defendant in violation of his contract, and failed to furnish the guano, as he had agreed to do.
This gave to the defendant a right of action to recover damages for the breach (Barneycastle v. Walker, 92 N. C., 201; Herring v. Armwood, 130 N. C., 181), and it was necessary and relevant to introduce the contract and to prove the value of the services, as an element of damage.
We are unable to see any theory upon which the plaintiff can charge the defendant with the expense of keeping the mule, as he admits he seized it before his mortgage was due, and when there was, so far as the record discloses, no semblance of an excuse for doing so.
The sixth assignment of error presents the question of the sufficiency of the verdict to sustain the judgment, in the absence of a finding that the plaintiff broke the contract, and it would not be free from difficulty but for the admission by the plaintiff of facts which clearly constitute a breach.
We find nothing in the record of which the plaintiff can complain. The defendant was allowed to recover only one item of actual damage, when he might reasonably have claimed others, and in some aspects of the evidence it may be that he was entitled to have an issue submitted as to punitive damages.
No error.